Citation Nr: 1540211	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  13-14 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent prior to November 4, 2009, and in excess of 60 percent thereafter for asthma.


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 2001 to September 2003, with additional service while a member of the Navy Reserves.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The record before the Board consists solely of electronic records within the Veterans Benefits Management System and Virtual VA.    


REMAND

The Board's review of the record reveals that further development is warranted before the claim on appeal is decided. 

The Veteran contends that his symptoms of service-connected asthma are more severe than reflected in his current ratings.  He asserts that he has to frequently use an emergency inhaler, he has breathing problems that interfere with sleep, he is unable to exercise due to dyspnea on exertion, and the asthma makes it difficult for him to work and complete daily tasks.

The Board notes that the most recent VA examination report in January 2014 notes that the Veteran's asthma did not require oral or parenteral corticosteroid medications, antibiotics, or oxygen therapy and that he was treated with daily inhaled bronchodilator and anti-inflammatory medications, and a daily oral bronchodilator.  

In a May 2015 letter, VA Dr. S.R. stated that the Veteran's asthma was more symptomatic and that he recently began an additional medication.  Review of the record indicates that VA Medical Center treatment records associated with the Veteran's claim are dated to March 2013.  As the additional medication is relevant to the Veteran's claim, further development to obtain any outstanding VA Medical Center treatment records from March 2013 to the present is in order.  

The Board notes that should the Veteran's treatment records include evidence related to the Veteran's asthma, then the RO or the Appeals Management Center (AMC) must consider whether an updated VA examination and/or opinion is warranted in order to consider the new medical information.

In light of these circumstances, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:  

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include VA Medical Center treatment records from March 2013 to the present.

2. The RO or the AMC should also undertake any other development it determines to be warranted.  In particular, it should consider whether a new VA examination and/or medical opinions are warranted once the additional treatment records are received and reviewed.

3. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




